           Case 3:15-cv-00675-JBA Document 1248 Filed 08/07/19 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
_________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                                         )
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
IFTIKAR AHMED,                           )
Defendant, and                           )
                                         )
IFTIKAR ALI AHMED SOLE PROP; et al       )
                                         ) AUGUST 7, 2019
                      Relief Defendants. )
_________________________________________)

        RELIEF DEFENDANTS’ REPLY TO THE RECEIVER’S [ECF NO. 1237]
      AND THE SEC’S [ECF NO. 1238] OBJECTIONS TO RELIEF DEFENDANTS’
    MOTION TO IMMEDIATELY RENT THE TWO NYC APARTMENTS [ECF NO. 1220]
    AND RELIEF DEFENDANT’S MOTION TO JOIN DEFENDANT’S CONSOLIDATED
           REPLY [ECF NO. 1239] IN OPPOSITION TO THE OBJECTIONS

          The Relief Defendants submit this reply to the Receiver’s [ECF No. 1237] and the

SEC’s [ECF No. 1238] Objections to Relief Defendants’ Motion to Immediately Rent the

Two NYC Apartments [ECF No. 1220] (“the Objections”) and also to join the

Defendant’s Consolidated Reply [ECF No. 1239] in Opposition to the Objections. The

Relief Defendants reserve all rights with respect to all issues.

          First, it has come to the Relief Defendants’ attention that the Apt. 12F is not

vacant, contrary to the Receiver’s assertions in his Opposition [ECF No. 1237].1 The

1
     In his filing, the Receiver stated that “the Receiver submits that it is in the best interest of the
    Receivership Estate to keep the Apartments vacant.” (ECF No. 1237 at 2.) This is contradicted by the
    fact that the Receiver has allowed the “former” tenant to remain in the apartment. The Receiver’s
    statements in his Opposition led the Relief Defendants to believe that both apartments, Apt. 12A and
    Apt. 12F, are vacant. Apartment 12A has been vacant since Oct 1, 2018. However, contrary to the
    Receiver’s assertions, Apt 12F is still and currently occupied. Allowing the tenant to continue to occupy
    Apartment 12F without conferring with the Relief Defendants while claiming that the apartments were
    being kept vacant, is contrary to the Court’s order. (See Motion at 2; ECF No. 1070 at 4, 7.)



                                                      -1-
        Case 3:15-cv-00675-JBA Document 1248 Filed 08/07/19 Page 2 of 4



Relief Defendants were not consulted nor have they consented to the current situation

allowing the tenant to overstay his lease. Relief Defendants believe that, because of

the decision of the tenant to overstay his lease and because of other inappropriate

actions of the tenant, he is an unsuitable tenant who should be evicted. Moreover, the

absence of a written lease creates significant potential issues concerning liability in the

event of a fire or other mishap. It also creates issues as to the responsibilities of the

tenant on other matters.

       Second, the Receiver’s actions are contrary to the Court’s Order “[T]o manage …

and tak[e] into account the wishes of Defendant and Relief Defendants… with the dual

objects of maximizing the realizable value of the assets of the Receivership Estate and

minimizing the expense charged thereto…,” which include the “management of

investments and rental and maintenance of real property.” (ECF No. 1070 at 4.) This is

particularly so in view of the fact that the Receiver advised the Court in his Opposition

that he proposes to “keep the apartments vacant,” a statement completely contradicted

by his actions here. (ECF No. 1237 at 2.)

       In light of this new information, the Relief Defendants respectfully request that:

       1.     the Court order the Receiver to take those steps necessary to ensure the

prompt eviction of the former tenant from Apt 12Fand allow the Relief Defendants to

visually confirm:

              a.     That the former tenant has in fact vacated the Apt 12F.

              b.     That there is nothing more than normal wear and tear in the

                     apartment such that the security deposit by the former tenant would

                     either be used to fix any issues or be returned to the former tenant.




                                            -2-
           Case 3:15-cv-00675-JBA Document 1248 Filed 08/07/19 Page 3 of 4



          2.      After the former tenant has been evicted, allow Relief Defendants to

immediately rent the two NYC apartments to new tenants, in a lawful, legal and

transparent manner to all parties.2

          WHEREFORE, for the foregoing reasons and for those reasons set forth in Relief

Defendants’ Motion and the Defendant’s Consolidated Reply, Relief Defendants

respectfully request that the Court (1) order the Receiver to take the steps necessary to

evict the former tenant of Apt 12F who is currently living there without a written lease;

and (2) allow the Apt 12A and Apt 12F to be immediately rented under a written lease to

new tenants pursuant to Court approval in a legal and transparent manner.

                                                       Respectfully Submitted,


                                                       By: /s/ Paul E. Knag
                                                       Paul E. Knag – ct04194
                                                       pknag@murthalaw.com
                                                       Kristen L. Zaehringer – ct27044
                                                       kzaehringer@murthalaw.com
                                                       Murtha Cullina LLP
                                                       177 Broad Street, 16th Floor
                                                       Stamford, Connecticut 06901
                                                       Telephone: 203.653.5400
                                                       Facsimile:203.653.5444

                                                       Attorneys for Relief Defendants
                                                       I-Cubed Domain, LLC, Shalini Ahmed,
                                                       Shalini Ahmed 2014 Grantor Retained
                                                       Annuity Trust, Diya Holdings, LLC, Diya
                                                       Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




2
    This demand for eviction of the former tenant and now illegal occupant in Apt 12F is consistent with the
    Relief Defendants’ earlier request to rent the apartments. These are primarily investment properties and
    having legal tenants in the apartments demonstrates the viability of receiving rental income (investment
    yields) to any prospective buyer, should the Court decide to order a monetization of the apartments.



                                                     -3-
       Case 3:15-cv-00675-JBA Document 1248 Filed 08/07/19 Page 4 of 4



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing RELIEF DEFENDANTS’

REPLY TO THE RECEIVER’S [ECF NO. 1237] AND THE SEC’S [ECF NO. 1238]

OBJECTIONS TO RELIEF DEFENDANTS’ MOTION TO IMMEDIATELY RENT THE

TWO NYC APARTMENTS [ECF NO. 1220] AND RELIEF DEFENDANT’S MOTION TO

JOIN DEFENDANT’S CONSOLIDATED REPLY [ECF NO. 1239] IN OPPOSITION TO

THE OBJECTIONS will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF system.

                                           /s/ Paul E. Knag
                                           Paul E. Knag – ct04194




                                          -4-
